DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, and 10-29 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Huang (US 2015/0042862 A1).  369
Re claim 1, Huang teaches a lens module comprising: a first lens having refractive power (see numeral 110); a second lens having refractive power (see numeral 120): a third lens having refractive power (see numeral 130): a fourth lens having refractive power (see numeral 140); a fifth lens having refractive power and a concave object-side surface and a concave image-side surface (see numeral 150); and a sixth lens having refractive power and a concave image-side surface (see numeral 160), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figure 1), and wherein a thickness along an optical axis of the third lens is greater than a thickness along an optical axis of the fourth lens (see table 1).
	Re claim 2, Huang teaches wherein the first lens has a convex object- side surface (see numeral 110).
	Re claim 4, Huang teaches wherein the second lens has a convex object-side surface (see numeral 120).
	Re claim 5, Huang teaches wherein the second lens has a concave image-side surface (see numeral 120.
	Re claim 7, Huang teaches wherein the fourth lens has a concave object- side surface (see numeral 140).
	Re claim 8, Huang teaches wherein the fourth lens has a convex image- side surface (see numeral 130).
	Re claim 10, Huang teaches a lens module comprising: a first lens having positive refractive power (see numeral 110); a second lens having refractive power and a convex object-side surface (see numeral 120); a third lens having positive refractive power (see numeral 130),
a fourth lens having positive refractive power (see numeral 140): a fifth lens having refractive power and a concave image-side surface (see numerals 150); and a sixth lens having positive refractive power (see numeral 160), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figure 1), and wherein a thickness along an optical axis of the third lens is greater than a thickness along an optical axis of the fourth lens (see table 1).
	Re claim 11, Huang teaches wherein the refractive power of the second lens is negative (see paragraph 0062).
	Re claim 12, Huang teaches wherein the refractive power of the fifth lens is negative (see paragraph 0065).
	Re claim 13, Huang teaches wherein the following Conditional Expression is satisfied:
0.5 < f1/f < 0.9 where f is an overall focal length of the lens module and f1 is a focal length of the first lens (see table 1).
	Re claim 14, Huang teaches wherein the following Conditional Expression is satisfied:
20 < V1 - V2 < 45 where V1 is an Abbe number of the first lens, and V2 is an Abbe number of the second lens (see table 1).
	Re claim 15, Huang teaches wherein the following Conditional Expression is satisfied:
|V1 - V3] < 15 where V1 is an Abbe number of the first lens, and V3 is an Abbe number of the third (see table 1)
	Re claim 16, Huang teaches wherein the following Conditional Expression is satisfied:
25 < V1 - V5 < 45 where V1 is an Abbe number of the first lens, and V5 is an Abbe number of the fifth lens (see table 1).
	Re claim 17, Huang teaches wherein the following Conditional Expression is satisfied:
 -5.0 < f2/f < 0 where f is an overall focal length of the lens module, and f2 is a focal length of the second lens (see table 1).
	Re claim 18, Huang teaches wherein the following Conditional Expression is satisfied:
0 < f3/f < 6.0 where f is an overall focal length of the lens module, and f3 is a focal length of the third lens (see table 1).
	Re claim 19, Huang teaches wherein the following Conditional Expression is satisfied:
2.0 < f4/f where f is an overall focal length of the lens module, and f4 is a focal length of the fourth lens (see table 1).
	Re claim 20, Huang teaches wherein the following Conditional Expression is satisfied:
f5/f < -1.0 where f is an over0all focal length of the lens module, and f5 is a focal length of the fifth lens (see table 1).
	Re claim 21, Huang teaches wherein the following Conditional Expression is satisfied:
OAL/f < 1.5 where f is an overall focal length of the lens module, and OAL is a distance from an object-side surface of the first lens to an image-sensing surface (see table 1).
	Re claim 22, Huang teaches wherein the following Conditional Expression is satisfied:
 -1.0 < f1/f2 < 0.0 where f1 is a focal length of the first lens, and f2 is a focal length of the second lens (see table 1).
	Re claim 23, Huang teaches wherein the following Conditional Expression is satisfied:
-1.0 < f2/f3 < 0.0 where f2 is a focal length of the second lens, and f3 is a focal length of the third lens (see table 1).
	Re claim 24, Huang teaches wherein the following Conditional Expression is satisfied:
BFL/f < 0.5 where f is an overall focal length of the lens module, and BFL is a distance from an image-side surface of the sixth lens to an image-sensing surface (see table 1).
	Re claim 25, Huang teaches wherein the following Conditional Expression is satisfied:
D3/f < 0.1 where f is an overall focal length of the lens module, and D3 is a distance from an image-side surface of the first lens to the object-side surface of the second lens (see table 1).
	Re claim 26, Huang teaches wherein the following Conditional Expression is satisfied:
0 < r3/f < 10.0 where f is an overall focal length of the lens module, and r3 is a radius of curvature of an image-side surface of the first lens (see table 1).
	Re claim 27, Huang teaches wherein the following Conditional Expression is satisfied:
0 < r11/f < 5.0 where f is an overall focal length of the lens module, and r11 is a radius of curvature of the concave image-side surface of the fifth lens (see table 1).
	Re claim 28, Huang teaches wherein the following Conditional Expression is satisfied:
1.0 < (EPD/2)/f12 where EPD is an entrance pupil diameter, and f12 is a synthetic focal length of the first and second lenses (see table 1).
	Re claim 29, Huang teaches a lens module comprising: a first lens having refractive power (see numeral 110); a second lens having refractive power and a convex object-side surface (see numeral 120); a third lens having positive refractive power (see numeral 130), a fourth lens having positive refractive power and a concave object-side surface (see numeral 140); a fifth lens having refractive power and a concave image-side surface (see numeral 150); and a sixth lens having positive refractive power (see numeral 160), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figure 1), and wherein a thickness along an optical axis of the third lens is greater than a thickness along an optical axis of the fourth lens (see table 1). 

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first lens has a concave image- side surface; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the third lens has a convex object- side surface; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 9, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the sixth lens has a convex object- side surface; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872